Title: To Benjamin Franklin from Thomas and Richard Penn, 9 February 1758
From: Penn, Thomas,Penn, Richard
To: Franklin, Benjamin


Sir
February 9th: 1758.
We acknowledge that your proposal, which we assented to, was not the first, or only one, you made; but those others, were such, as we thought very unreasonable for you to expect, or for us to come into, considering the Circumstances in which, the Affair stands, at present.
We have not, on the present, or any former occasion, prohibited, or restrained, just and equitable Measures, for the valuation of Estates, being pursued; Our present Orders are not, in their Nature, restrictive, or prohibitory, but are permissive; You well know that, by our former Orders, we, on our parts, laboured and contended for Justice and Equality, as well, towards the Inhabitants, as ourselves; We are glad to hear from you, that the Assembly dislike their own former Bills, and are disposed to come into just measures; In doing whereof, they will not meet with opposition, but ready concurrence from Us. We are Your affectionate Friends
T: P:R: P:
Benjn: Franklin Esqr.
 
Endorsed: I delivered, this Day, a Letter to Mr. Franklin, of which the above is a Copy.
J Aiskell.
